 

A

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

      
  
  

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)

MIGUEL NUNEZ-MARTINEZ (1) Case Number: 19CR2989-CAB “FIL oe, ee aemer
is a! i wd |

JOHN G. COTSIRILOS neta ey i

Defendant’s Attorney | :

USM Number 86460298 AUG ] 9 2019
L) - } CLERK US DISTHIC? COU
THE DEFENDANT: | SOUTHERN OISTAICT 75 C AUF OPIaa

X] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATIO mE 8
L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES 1
(FELONY)
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
Lj Count(s) is dismissed on the motion of the United States,

 

Assessment : $100.00 - WAIVED

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 16, ro }

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

L

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MIGUEL NUNEZ-MARTINEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR2989-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (40 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

LI

[) The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LC} at AM. on

 

 

CL] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Oh onor before

L] as notified by the United States Marshal.

CO as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

i

19CR2989-CAB
